PETERSON, Justice.
Defendant was found guilty by a district court jury of a charge of publishing a false statement relating to the value of corporate property with intent to defraud, Minn.Stat. § 609.645(1) (1976), and was placed on probation and ordered by the trial court to pay restitution. On this appeal from judgment of conviction defendant contends that the evidence of his guilt was legally insufficient, that the statute should be deemed to be void for vagueness, and that the trial court’s instructions failed to adequately inform the jury of the charge and the state’s burden of proof. There is no merit to defendant’s contention that the evidence of his guilt was legally insufficient. We are also satisfied that the statute is not void for vagueness. See generally W. LaFave and A. Scott, Criminal Law § 11 (1972). Defendant did not object to the trial court’s instructions. However, we note that the instructions, while not necessarily model ones, were adequate to inform the jury of the charge against defendant and the nature of the state’s burden of proof.
Affirmed.